        Case 1:20-cv-04922-LTS-JLC Document 45 Filed 07/16/20 Page 1 of 3


                                                                                                         7/16/2020
J. Stephen Simms (JS-8990)
Simms Showers LLP
201 International Circle
Baltimore, Maryland 21030
Tel: (443) 290-8704
Fax: (410) 510-2789
Email: jssimms@simmsshowers.com

Attorneys for Intervening Plaintiffs,
McAllister Towing of Connecticut, LLC
McAllister Towing of New York, LLC
McAllister Towing of Philadelphia, Inc.
McAllister Towing of Baltimore, Inc.
Portland Tugboat LLC
McAllister Towing of Narragansett Bay, LLC
 d/b/a Providence Steamboat Company
Tugz Company, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
Billybey Marina Services, LLC,                                       *
                                                                     *
         Plaintiff,                                                  *
                                                                     *
v.                                                                   *   Case No.: 20-cv-04922-LTS-JLC
                                                                     *
Bouchard Transportation Co., Inc., et al..                           *   IN ADMIRALTY
 in personam,                                                        *
                                                                     *
and                                                                  *
                                                                     *
M/V ELLEN S. BOUCHARD, et al., in rem                                *
                                                                     *
         Defendants.                                                 *
_____________________________________________

McAllister Towing of Connecticut, LLC                               *    ORDER GRANTING
McAllister Towing of New York, LLC                                  *    MOTION OF J. STEPHEN
McAllister Towing of Philadelphia, Inc.                             *    SIMMS TO APPEAR AS
McAllister Towing of Baltimore, Inc.                                *    COUNSEL PRO HAC VICE
Portland Tugboat LLC                                                *    FOR McALLISTER TOWING
McAllister Towing of Narragansett Bay, LLC                          *    OF CONNECTICUT, LLC,
 d/b/a Providence Steamboat Company                                 *    McALLISTER TOWING OF
Tugz Company, LLC                                                   *    NEW YORK, LLC,
                                                                    *    McALLISTER TOWING OF
       Case 1:20-cv-04922-LTS-JLC Document 45 Filed 07/16/20 Page 2 of 3




       Intervening Plaintiffs                               *   PHILADELPHIA, INC.,
v.                                                          *   McALLISTER TOWING OF
                                                            *   BALTIMORE, INC.,
Bouchard Transportation Co., Inc.,                          *   PORTLAND TUGBOAT LLC,
                                                            *   McALLISTER TOWING
       Defendant in personam,                               *   OF NARRAGANSETT BAY,
                                                            *   LLC d/b/a PROVIDENCE
M/T EVENING STAR, IMO No. 9629768,                          *   STEAMBOAT COMPANY
BARGE B. No. 210, BARGE B. No. 230, BARGE B.                *   AND YUGZ COMPANY, LLC
No. 250, BARGE B. No. 252, BARGE B. No. 260,                *
BARGE B. No. 262, BARGE B. No. 282, BARGE B.                *
No. 284, , in rem, their respective equipment, tackle,      *
etc., et al.                                                *
                                                            *
      Defendants in rem                                     *
_____________________________________________

       The motion of J. Stephen Simms for admission to practice pro hac vice in this case as

counsel for McAllister Towing of Connecticut, LLC, McAllister Towing of New York, LLC,

McAllister Towing of Philadelphia, Inc., McAllister Towing of Baltimore, Inc., Portland

Tugboat LLC, McAllister Towing of Narragansett Bay, LLC d/b/a Providence Steamboat

Company, and Tugz Company, LLC is granted.

       Applicant has declared the he is a member in good standing of the bar of the state of

Maryland; and that his contact information is as follows:

       J. Stephen Simms
       Simms Showers LLP
       201 International Circle, Suite 250
       Baltimore, Maryland 21030
       Telephone: 410-783-5795
       Facsimile:     410-510-1789
       jssimms@simmsshowers.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for McAllister Towing of Connecticut, LLC, McAllister Towing of New York, LLC, McAllister

Towing of Philadelphia, Inc., McAllister Towing of Baltimore, Inc., Portland Tugboat LLC,




                                                2
       Case 1:20-cv-04922-LTS-JLC Document 45 Filed 07/16/20 Page 3 of 3




McAllister Towing of Narragansett Bay, LLC d/b/a Providence Steamboat Company, and Tugz

Company, LLC in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated: July 16, 2020.




                                                3
